OPINION OF THE COURT
Per Curiam.
Resignor was admitted to practice by this Court on September 12,1973. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State on the grounds that he has not practiced law since 1984, he does not intend to practice law and he is unable to pay outstanding attorney registration fees.
We grant the application and direct that his name be removed from the roll of attorneys.
*62Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ., concur. Resignation accepted, and name removed from roll of attorneys.